Citation Nr: 0517156	
Decision Date: 06/23/05    Archive Date: 07/07/05

DOCKET NO.  00-01 947A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to service connection for cervical, thoracic 
and lumbar spine disabilities. 
 
2.  Entitlement to an increased rating for a skin condition 
of the hands, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and spouse




ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from November 1967 until 
October 1968.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from rating decisions 
of the VA Regional Office (RO) in Boise, Idaho that denied 
service connection for cervical, thoracic and lumbar spine 
disabilities, and an increased rating dermatitis of the 
hands. 

The veteran was afforded a personal hearing at the RO in 
April 2003.  The transcript is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

A review of the claims file shows that the veteran was 
scheduled for a hearing before a Veterans Law Judge (VLJ) at 
the RO (Travel Board hearing) in October 2004.  He requested 
postponement and rescheduling of the hearing in a 
correspondence received on October 6, 2004.  In a letter 
dated in January 2005, the RO denied his petition on the 
basis that it was not received at least two weeks or more 
before the date of the scheduled hearing as stipulated by 
regulation under 38 C.F.R. § 20.704(2004).  He was advised if 
he still desired a hearing, a motion showing good cause had 
to be in writing, explaining why he could not attend the 
previously scheduled hearing and why a timely request for 
rescheduling was not submitted.  

The veteran responded in a letter dated in January 2005 
providing reasons to reschedule the hearing.  The VLJ has 
granted his motion to reschedule the Travel Board hearing. 
See 38 C.F.R. §§ 19.76, 20.702(c), 20.703, 20.704(c) (2004).

Accordingly, the case is remanded for the following action:

The veteran should be scheduled for a 
Travel Board hearing in connection with 
his appeal.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


